  Case 19-40829         Doc 12    Filed 06/03/19 Entered 06/03/19 16:27:51          Desc Main
                                    Document     Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MASSACHUSETTS
                                   CENTRAL DIVISION


IN RE:

Richard C. Nadeau and Pamela M. Nadeau

                                                               CHAPTER 7
                                                               CASE NO. 19-40829-EDK


         MOTION OF DEBTOR TO EXTEND TIME TO FILE SCHEDULES AND
                     DOCUMENTS PURSUANT TO ORDER TO UPDATE


To the Honorable Elizabeth D. Katz:
         Now come Richard C. Nadeau and Pamela M. Nadeau, the debtors in this matter, by
counsel, and move for an order from this Court to extend the time to file Schedules and
Documents pursuant to the Order to Update from June 3, 2019 to June 17, 2019 and state as
reasons therefore:


         1.     The Debtors have a mailing address of 23 Hudson Street, Methuen, MA 01844.
         2.     On May 17, 2019, the Debtors filed a skeletal voluntary petition under Chapter 7
                of the Bankruptcy Code.
         3.     On May 20, 2019, the Court entered an Order to Update the Petition by June 3,
                2019.
         4.     The Debtors are gathering all financial documents required to file the Schedules,
                complete Petition and Plan, but need more time to do so.
         5.     The 341 Meeting is scheduled for June 26, 2019 at 9:30 AM.


         WHEREFORE, the Debtor prays for an Order of this Court;
         1)     Allow this Motion to Extend the Time to File Schedules and Documents Pursuant
                to the Order to Update dated May 20, 2019; and
         2)     Granting such other and further relief as is just.
 Case 19-40829       Doc 12   Filed 06/03/19 Entered 06/03/19 16:27:51   Desc Main
                                Document     Page 2 of 3




Date: June 3, 2019                            /s/ John E. Mahoney
                                              John E. Mahoney, Esq.
                                              Law Offices of John E. Mahoney
                                              2 Punchard Avenue
                                              Andover, MA 01810
                                              Phone: 978-557-5755
                                              Fax: 888-523-7450
                                              Email: john@lojem.com
                                              BBO#: 637675
  Case 19-40829       Doc 12     Filed 06/03/19 Entered 06/03/19 16:27:51           Desc Main
                                   Document     Page 3 of 3


                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS
                                  CENTRAL DIVISION


IN RE:

Richard C. Nadeau and Pamela M. Nadeau

                                                            CHAPTER 7
                                                            CASE NO. 19-40829-EDK

                                CERTIFICATE OF SERVICE


I, John E. Mahoney, Esq., state that on June 3, 2019, I electronically filed the foregoing Motion
of Debtors to Extend Time to File Schedules and Documents Pursuant to Order to Update with
the United States Bankruptcy Court for the District of Massachusetts using the CM/ECF System.
I served the foregoing document on the following CM/ECF participants:


Richard King, Esquire, Assistant U.S. Trustee
Joseph H. Baldiga, Chapter 7 Trustee




Date: June 3, 2019                                   /s/ John E. Mahoney
                                                     John E. Mahoney, Esq.
                                                     BBO#: 637675
